1

2

3

4                            UNITED STATES DISTRICT COURT

5                            EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,               No.       2:14-cr-83-GEB
8                   Plaintiff,
9         v.                                 ORDER DENYING DEFENDANT MIHRAN
                                             MELKONYAN’S MOTION FOR NEW TRIAL
10   MIHRAN MELKONYAN,
11                  Defendant.
12
                  Defendant Mihran Melkonyan moves for a new trial based
13
     on   newly    discovered     evidence       and   ineffective       assistance    of
14
     counsel. A defendant may move to “vacate any judgment” and seek
15
     an order granting “a new trial if the interest of justice so
16
     requires.” Fed. R. Crim. P. 33(a).
17
                  Melkonyan’s     argues    two    claims      support    his   motion:
18
     first, that newly discovered evidence from co-defendant Ruslan
19
     Kirilyuk “exonerate[s]” him, Motion at 17–18, and second, that
20
     his counsel was constitutionally ineffective in violation of the
21
     Sixth Amendment, Motion at 18–34.
22
                  Melkonyan’s has not met has burden on his first claim.
23
     “To prevail on a Rule 33 motion for a new trial based on newly
24
     discovered evidence, a defendant must satisfy a five-part test:
25
     ‘(1) the evidence must be newly discovered; (2) the failure to
26
     discover the evidence sooner must not be the result of a lack of
27
     diligence    on   the    defendant's    part;      (3)   the   evidence    must   be
28
                                             1
1    material to the issues at trial; (4) the evidence must be neither

2    cumulative    nor   merely   impeaching;    and     (5)   the   evidence    must

3    indicate that a new trial would probably result in acquittal.’”

4    United States v. Harrington, 410 F.3d 598, 601, (9th Cir. 2005).

5              The argued new evidence upon which Defendant relies are

6    conclusory assertions of a co-defendant which have not been shown

7    to be evidence that would “probably result in acquittal.” Id. at

8    410 F.3d 601.

9              Nor has defendant shown that his second claim is a

10   sufficient basis for granting his motion. Allowing Melkonyan to

11   litigate his ineffective assistance of counsel claims prior to

12   entry of judgment is inconsistent with “[t]he customary procedure

13   for challenging the effectiveness of defense counsel in a federal

14   criminal trial [which] is by collateral attack on the conviction

15   . . .”    United States v. Pirro, 104 F.3d 297, 299 (9th Cir.

16   1997). As the Ninth Circuit states in Pirro: “We . . . have

17   rejected the use of direct appeal for ineffective assistance of

18   counsel claims, except in limited circumstances where the record

19   is   sufficiently     developed.”   Id.      Here     the    record   is    not

20   sufficiently developed.
21             Therefore,     Defendant’s       motion    is     denied,   and   the

22   October 19, 2018 hearing on the motion is vacated.

23             Dated:     October 16, 2018

24

25

26             .
27

28
                                         2
